FILED
                            NOT FOR PUBLICATION                            FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30294

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00038-DLC

  v.
                                                 MEMORANDUM*
PATRICK CHARLES THOMAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Patrick Charles Thomas appeals from the district court’s judgment awarding

restitution to the government in the amount of $162,865.36, following Thomas’s

guilty-plea conviction for conversion of secured property, in violation of 18 U.S.C.

§ 658. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas contends that the district court erred by awarding restitution based

on the value of properties converted by him because the government subsequently

forgave payment on the loans for which the properties served as collateral,

pursuant to a settlement reached in Keepseagle v. Vilsak. We need not reach this

issue because Thomas has admitted that he did not meet the requirements under the

Keepseagle settlement. The government has recently obtained a civil judgment

against Thomas, based on the court’s finding that Thomas made a fraudulent

Keepseagle claim. See United States v. Thomas, No. 4:13-cv-00094-BMM (D.

Mont. 2014).

      We have reviewed Thomas’s pro se supplemental brief and decline to

consider Thomas’s claim of ineffective assistance of trial counsel because the

record is insufficiently developed to evaluate that claim on direct appeal, and

Thomas’s legal representation was not so inadequate as to obviously deny his right

to counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

Thomas’s remaining contentions lack merit.

      AFFIRMED.




                                          2                                       13-30294